Case 6:14-md-02557-GAP-EJK Document 354 Filed 08/10/20 Page 1 of 2 PageID 3203




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION




        LEE PAPPAS BODY SHOP, INC., et al.,                       NOTICE OF JOINDER IN
                                                                  DISPOSITIVE MOTION
                       Plaintiffs,
                                                                  MDL Docket No. 2557
        v.
                                                                  Case No. 6:14-cv-06019-GAP-EJK
        STATE FARM MUTUAL AUTOMOBILE
        INSURANCE COMPANY, et al.,                                Originally filed in the
                                                                  Eastern District of Virginia
                       Defendants.


                                             NOTICE OF JOINDER

             Defendant Virginia Farm Bureau Town and Country Insurance Company hereby joins

    in the Consolidated Brief in Support of Defendants’ Motion to Dismiss Plaintiffs’ Tortious

    Interference Claims filed on August 7, 2020 (Docket No. 353) in the above-captioned matter,

    and for the reasons stated therein, move to strike the Plaintiffs’ Tortious Interference Claims.1




    1
     The consolidated brief was filed in support of a motion to dismiss filed in this case, Docket Nos 38, 39,
    and in other cases.

                                                         1
Case 6:14-md-02557-GAP-EJK Document 354 Filed 08/10/20 Page 2 of 2 PageID 3204




                                                  RESPECTFULLY SUBMITTED,


                                                         /s/ Kenneth F. Hardt
                                                  Kenneth F. Hardt, Esq. (VSB #23966)
                                                  SINNOTT, NUCKOLS & LOGAN, P.C.
                                                  13811 Village Mill Drive
                                                  Midlothian, Virginia 23114
                                                  (804) 893-3861
                                                  (804) 378-2610 (Facsimile)
                                                  khardt@snllaw.com
                                                  Counsel for Virginia Farm Bureau
                                                  Town and Country Insurance Company




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 10th day of August, 2020, I electronically filed

    the foregoing with the Clerk of the Court by using the CM/ECF system which will send a

    Notice of Electronic Filing to all counsel of record that are registered with the Court’s

    CM/ECF system.


                                                         /s/ Kenneth F. Hardt
                                                  Kenneth F. Hardt, Esq. (VSB #23966)
                                                  SINNOTT, NUCKOLS & LOGAN, P.C.
                                                  13811 Village Mill Drive
                                                  Midlothian, Virginia 23114
                                                  (804) 893-3861
                                                  (804) 378-2610 (Facsimile)
                                                  khardt@snllaw.com
                                                  Counsel for Virginia Farm Bureau
                                                  Town and Country Insurance Company




                                                 2
